Conclusions of the European Council meeting (28-29 October) and economic governance (continuation of debate)
We now continue with the debate on the Conclusions of the European Council meeting (28-29 October) and economic governance.
(NL) Mr President, listening to today's debate one thing stands out, and that is the big issue - important to almost all the political groups - of economic governance. The consensus is only superficial, as there is a huge difference in interpretation regarding this economic governance. Looking at the Council's interpretation, which can also be seen from its conclusions, one sees a one-sided focus on what the Council considers necessary, namely savings, savings and more savings. It is almost an ideology that has been made into an economic law: one only need save enough and everything will be all right again. That is not our interpretation of economic governance. On the contrary, something completely different will be needed, and our group is not the only one saying this. Look at the economists, look at yesterday's De Tijd - not exactly a socialist propaganda newspaper - which says, and I paraphrase, 'saving on its own undermines already ailing economies and makes it increasingly difficult to repay debts'. Investment is also needed. A very nice, obvious, example of what is needed is an increase in the employment rate. This would enable the repayment of debts, in all our Member States. Yet this requires the courage to invest in education and training, the courage to invest in the balance between work and family life. Looking at the savings in the various Member States, we see that it is precisely this kind of investment that is suffering cutbacks. A vision is needed - a perspective on economic policy - as a basis for mobilising the resources to do this. Only then should we take a look at how best to give shape to the Stability and Growth Pact. I believe that that is the major difference between our perspective on economic governance and the Council's.
(PT) Mr President, Mr Van Rompuy, Mr Barroso, obviously I would like to say that the position of the Group of the European People's Party (Christian Democrats) is clear: it takes the view that the resolution of the serious crisis that Europe is experiencing is only possible through expanding economic governance and the Community method. We have no doubt that the only way to confront and tackle this crisis is through more Community method, through more economic governance and through the instruments appropriate to a true single currency in the euro area. However, this means that every single one of the institutions - the Council, the Commission and Parliament - must show the public that they are committed to their responsibilities. It must be said that it is clear that the largest groups in Parliament, at least, are willing to openly cooperate by increasing the Community method, by introducing economic governance, and by giving the single currency the necessary conditions for it to overcome the crisis in Europe. It is also clear today that the same applies to the Commission and its President, who has demonstrated that he is not beholden to the Council or Parliament, but is working for European interests, contrary to the claims of the socialists and Mrs Ferreira.
It remains for the Council to take on its responsibilities this December. We are counting on this, and on their unequivocal commitment to European dialogue, Mr Van Rompuy.
(EL) Mr President, obviously, the permanent support mechanism adopted is, without doubt, a positive step. However, there is still a lack of strategic planning, which needs to include economic union and, obviously, economic governance.
The European Union was created thanks to the strong governments at the time. The economic crisis was able to take hold thanks to weak governments, which allowed the economic automatisms of economic globalization to replace the political decisions which the Community needs if it is to continue to function.
Europe has safeguarded 50 years of prosperity and we have a duty today to continue to safeguard this prosperity for our citizens. It is obvious, therefore, that growth needs to continue. The question is, what sort of growth do we mean, in an age in which the entire global system is changing? What is Europe now? What will it be in the future? An area of industry, small and medium-sized enterprises and services, an export catalyst? We therefore need a stronger Europe, instead of the suspicions and intergovernmentalism that have recently been the order of the day.
Certain countries have blatantly failed to adhere to the Stability Pact but, as Mr Reinfeldt told me in answer to a question last December, only one country adhered to the Stability Pact to the letter; all the others failed to honour their obligations.
Consequently, we must all pull together and support the countries which are currently weathering the storm of the crisis because, in the final analysis, where does the strength of the large countries lie? I think that it lies in the joint presence of the small countries via a European system. Besides, the cost of not having Europe would be unbearable for all of us.
Mr President, the key to overcoming the economic crisis is to draw binding conclusions from it, because this is, first of all, a crisis of trust and responsibility. Trust is based on a reasonable balance of incomes and expenditures.
For more than 20 years, most of Europe has been used to living and consuming today, at the expense of tomorrow, and even the day after tomorrow - at the expense of the next generations, whose numbers are dramatically dwindling. Secondly, we have been used to treating stability-backed rules in a very liberal way. If the large states can do it in case of domestic need, it is easier for the others to follow suit. Therefore, to enforce the principle of fiscal discipline and restore it in all seriousness, the policies of a balanced budget will be the test case of Europe's credibility.
Thirdly, there is an obvious need for check and balance mechanisms. I can only welcome the Council's approval of the conclusions about European economic governance, the activation of the debt criteria and the chance of an early intervention mechanism. But what we really need - and I can only support the conclusions of my colleague Mr Verhofstadt - is real economic governance and real automatic sanctions - sanctions that bite. We look forward to the Commission's framework proposals on the future crisis mechanisms next month.
(RO) Mr President, I would like to welcome the new package of measures on increasing budgetary discipline and broadening economic surveillance. I feel that the measures proposed were necessary due to the disparities noted between Member States with regard to compliance with fiscal and budgetary policies. As a result, the economic crisis has produced a worrying perception of several countries, including Romania.
I think that the key innovation is the creation of a new macro-economic surveillance framework. It will facilitate the detection of emerging imbalances and risks.
The adoption of the report on economic governance produced by the Task Force headed by Mr Van Rompuy marked an important step. Its implementation will therefore create a new robust crisis management framework.
I would also like to mention the importance of the regulation on ensuring national budgets' compliance with EU fiscal standards. In practice, this means that national budgets will no longer be able to avoid EU fiscal regulations.
(HU) Mr President, the forthcoming Hungarian Presidency will have to face the considerable challenge of implementing the amendment of the Treaty of Lisbon and introducing economic governance as soon as possible. Member States outside the euro area watch in astonishment as the euro area cracks on all fronts. We are bound by the Accession Treaty, and our ability to further catch up hinges on whether Europe's richer half stabilises, and whether Community solidarity is able to supersede national self-interest.
We watch the Irish crisis and the problems of Greece, Portugal and Spain with concern and sympathy, and wait to see whether the euro area crumbles. The Council's decision, while late, as usual, was in the end the correct one. The introduction of economic governance may well signal a new era in the history of European integration, but its implementation could also be treacherous and full of complications. I am confident that the Hungarian Presidency will do everything in its power to guarantee success.
(PT) Mr President, Portugal is experiencing the biggest general strike of the last 20 years. This protest follows equally significant ones in several EU countries, including Greece and France. What is the response of the leaders of the Council and the Commission? They are ignoring the protests against their antisocial policies and are insisting on the very policies that contributed to the current situation. They are glossing over the fact that the vulnerability of the euro is the direct result of the policies they are practising: liberalisation of capital markets, unlimited financial speculation and the requirement of nominal convergence through the Stability and Growth Pact. All the while, real divergence between economies is worsening, unemployment and poverty are reaching unbearable levels and social tensions are increasing. How long are they going to insist on going down this route? What needs to be done in order to break with these policies and make a greater commitment to production, to jobs and to valuing labour?
(SK) Mr President, the European Council negotiations at the end of October took place under difficult circumstances. All countries are currently amending their economic policies with the aim of getting out of the unfavourable economic situation as quickly as possible, and into at least some level of economic growth.
After Greece and Ireland, other euro area countries, too, face the risk of insolvency. We should therefore be clear that in such a difficult situation, Heads of Government find it very hard to adopt decisions through which they would surrender their ability to shape and regulate the economic governance of their states, and hand over some powers of economic governance at the level of European institutions.
We must therefore discuss very sensitively our common ideas on how to get Europe as safely and as quickly as possible out of the current difficult situation, while not undervaluing the effort of individual government representatives to solve the problems of their countries through their own powers and their own abilities, in order to avoid coming into conflict with European interests.
Mr President, the European Council repeated the tired old slogan of the need to avoid all forms of protectionism and to avoid exchange rate moves aimed at competitive advantage.
The embrace by the European Union of globalism has made European countries prey to competition from emerging economies, especially China, with which we cannot compete. These economies show contempt for international patents and copyrights, they employ workers at subsistence, and sometimes slave labour, rates. China has set its currency at an artificially low level to make its goods cheaper still.
European countries must individually - my preference - or collectively protect their employers and employees from this unfair competition. While exchange rates should not be pegged at an artificially low level for competitive advantage, nor should they be kept at an artificially common level - the euro - to the collective disadvantage of eurozone countries. If currencies of failing countries had been allowed to fall in value, recovery would have followed.
(FR) Mr President, Mr Van Rompuy, Mr Barroso, I should like to begin by addressing the issue of public spending at European level.
I wonder if the time has not come, given the significant challenges that lie ahead of us, to have a major debate with our national colleagues and the European Parliament on the communitisation and pooling of our public spending. I shall use Mr Lamassoure's example: we have 27 armies, and no enemies; one Customs Union, and 27 administrations; research programmes that have been funded 15 to 20 times without any coordination; trans-European networks, which should be interlinked; energy networks; and the list goes on.
I suggest that we entrust an independent auditor with the public spending audit at the following three levels: European, national and local executive. This audit would be issued to MPs and MEPs to allow for a major debate on public spending and could be entrusted to the European Court of Auditors and to the 27 national courts of auditors.
This is an idea I should like to propose in order to ensure that our public spending is scrutinised and managed better at European level.
(SK) Mr President, the European Council meeting was marked by expectations of how Europe's leaders would deal with the problems presented to them by the economic recession. As I have said many times now, it is not enough to focus only on budgets. The structural imbalances which the crisis has only exacerbated go beyond debts. Unless a mechanism is adopted which will be capable of affecting the other aspects as well, there must be serious doubts as to its success.
Another topic was the debate over whether the budget fallout caused by pension reforms would lead to a deficit. On the one hand we are talking about tightening up the rules and making them more systematic, but then we immediately make exemptions. Also, if pension reforms are as essential as they are made out to be, which I personally do not believe they are, other examples of successful programmes could also be found. Who will then assess which is more and which is less important, and why?
I firmly believe that we must not launch a debate on exemptions at the same time as talking about system changes.
Mr President, I would just like to make a few comments regarding what was said this morning by both President Van Rompuy and President Barroso. It would appear that they are both in denial - denial of the fact that the eurozone is in crisis and we are now on the brink of collapse. There are many people over there also in denial. For goodness sake, wake up.
People are watching this from their homelands and they realise that there are not many people in this Chamber anyway. This is the biggest crisis that you have ever had, and I am telling you now that this is serious. I will ask Mr Barroso and Mr Van Rompuy to tell me please - you are speaking in a couple of minutes - what is your plan B? There must be a plan B, or are you just going to let this go until it goes into ruin? I believe this is the biggest crisis that we have had. Member States have been affected across the spectrum. You owe it to the people to have a plan B. Please tell us if you have got one.
(HU) Mr President, ladies and gentlemen, I would like to express my delight with the fact that the importance of system-wide pension reforms was acknowledged in the course of the consultation. However, the reforms within the scope of the Stability and Growth Pact do not provide equal opportunities to every player.
Hungary also speaks out against discrimination, and calls upon the EU to consider the cost of pension reforms when calculating national deficits. I believe that unless you want to discriminate against countries that exercise their freedom of choice, payments made into private pension funds must be taken into consideration when determining the budget deficit. Solving this issue is a matter of urgency. It is good news that the opportunity for finding a satisfactory solution will already be presented at the December Council meeting. I ask you to make a non-discriminatory political decision and forward it to the Commission as soon as possible, so that the legislative process can start as soon as possible, and eventually conclude with a satisfactory outcome for every affected party.
(EL) Mr President, Greece, Ireland, Portugal and Spain are suffering the consequences of the economic crisis. The horse has already bolted. There is no going back, measures must be taken. Suspicion and euro-scepticism will not help us to recover from the international economic crisis.
On the contrary, what we need are Community solidarity, political will, vision, trust in the dynamism of Europe and, above all, coordinated actions, actions to bring about structural change at both national level and in the European Union. We need more employment, more growth, fast-tracking, more jobs, the implementation of the EU strategy, rationalisation and restructuring in corporate governance, transparency in economic governance, verification of national statistics and a permanent joint crisis management mechanism in the European Union, but solely for the benefit of European citizens.
The crisis concerns everyone, not just the countries which are suffering from it. We need both community solidarity and coordinated action.
(NL) Mr President, the euro area is now collapsing, and President Barroso has to oversee this collapse. After all, the billions in aid provided to countries such as Greece, Spain, Portugal and Ireland for years have not resulted in those weak economies being able to compete with the strong economies of Germany and the Netherlands; instead, those billions in aid have resulted in unacceptable behaviour on the part of socialists. For example, one in three Greek workers is a civil servant; the tsunami of non-Western immigrants to Europe has also cost each country billions, and those immigrants are now at home without jobs. This is the behaviour of what are mainly socialists. Do you remember? Spain, which legalised one million illegal immigrants a couple of years ago, is now left with a 20% unemployment rate. Now we, the stronger economies, must once more offer these countries billions in aid, but this will be a mere sticking plaster for the short term. In the long term, the question will be whether we are prepared to continue to support the weak countries structurally with billions in taxpayers' money. The answer to this is 'no'. Thus, I should like to ask President Barroso the following: is the reintroduction of Greece's own currency, the drachma, and also Ireland's, not the only long-term solution that will get us out of these problems? Is this solution under serious discussion with these countries?
Mr President, as an Irish MEP, it gives me no great pleasure to come in here this morning and hear almost every speaker refer to Ireland because of our economic situation, particularly when a few years ago we were seen as almost the pin-up boys of economic success in the European Union.
Nevertheless, I think there is a determination in Ireland to put things right, and I think the vast majority of people would welcome the support of our European friends and colleagues.
There are a few lessons to be learned. I think Mr Farage was not far wrong when he said that it was due to the stupidity and greed of Irish politicians, who were part of the crony capitalism with the banks and regulators that brought a lot of this about. We have to learn lessons. But another thing that is going to be very important is that the supervisory architecture being put in place from 1 January must work, so that the stress tests and so forth are sufficient to recognise what is happening in the future and people are brought to heel if they are getting out of hand.
(LT) Mr President, it is really very good that we are now beginning to talk about very important matters, that is, the joint management of the future economy. I believe that soon we will also be discussing a possible common fiscal system. Furthermore, today we can see the significant negative impact the strengthened euro exchange rate is having together with many other factors. Today I was disappointed by the fact that a bank test was carried out six months ago and its results have not been confirmed. This demonstrates that once again in the European Union we lack reliable information. If we do not have it we cannot find ways of exiting a rather complicated situation. In conclusion I would therefore like to call on the European Commission to offer its proposals much more actively in future, because the situation is complex and it will require huge efforts, huge financial resources and perhaps a completely different understanding of economic, financial and other types of monitoring.
(SL) Mr President, Mr Van Rompuy, Mr Barroso, allow me to join this debate briefly. For me, the situation is relatively clear: who is to blame for the major crisis we are facing? That part of the banking sector which did business without real cover and took on too many risks. But others too - some European governments which encouraged excessive consumption and a sort of distributive mentality amongst people.
We have heard two lines of reasoning here today: we have members who are calling for greater solidarity, as if to say 'Please help us!', and we have those who are trying to appeal above all for greater responsibility now that we are emerging from the crisis. It would not be right if those who caused this major crisis were now looking for formulas for its resolution, the way out of this crisis. Those who are critical of significant economising are certainly on the wrong path.
Under these circumstances, it is only right that taxpayers from those countries that are dealing with the current situation are not silenced.
(RO) Mr President, I welcome the fact that the report on economic governance provides a new basis for setting up a viable system for how we function in this respect.
I think that the recommendations made in the report on more robust institutions for much more effective economic governance, such as the creation at national level of a public institution which will provide independent analyses, assessments and forecasts for internal fiscal policy issues, form the basis for creating a transparent European system.
I consider it vital to offer each Member State the opportunity to prove the basis used for analysing and assessing each domestic fiscal measure proposed so that an approach evolves based on trust and mutual awareness.
I reaffirm the need to adopt specific measures which will facilitate economic governance, based on in-depth, transparent knowledge, and open debate about any domestic measures adopted in Member States which may produce an impact at EU level.
Mr President, thank you for giving me the floor, but I asked to speak under the blue card rule because I was directly challenged by Mr Rangel and I would therefore have liked to have been given the floor earlier.
I would like to take this opportunity to ask Mr Rangel to explain to all of us what he sees as the concrete differences, with respect to sovereign debt management, between Chancellor Merkel's proposals and those of the Commission, and to tell us why the Commission's first proposal, which was actually European, on sovereign debt management, was discarded without any discussion or public debate when it was realised that it did not tally with the interests of Germany.
I would like to say very quickly that there is no doubt whatsoever that in the European process there is, of course, constant negotiation between the institutions, but that the Commission's position has consistently been to uphold the Community method and advocate going further with the single currency. Of course, there are Members who like to come and conduct national politics in Parliament, as is the case with Mrs Ferreira.
(PT) Mr President, the European Union is facing a time of major reforms. It therefore needs to provide a response to the crisis and to uphold a single currency which needs rules of its own, applied to all Member States. Parliament has already taken a leading position in relation to economic governance, whereby it is advocating greater cooperation on growth between the 27 Member States, a firm stance on the implementation of the Stability and Growth Pact and solidarity between the Member States, having been the first institution, as such, to draw attention to the need for a fund for the debt of the different countries that make up the EU. We will therefore continue to cooperate with the Commission, extending a welcome to its President, and we hope also to continue to cooperate with the Council. Six reports are being discussed at this very moment, and we will take a very clear position on them.
President of the Commission. - Mr President, I will answer two concrete questions and also make a general remark after the debate that took place this morning.
First of all, a question raised by Mr Schulz: an important one about the Irish stress tests. Let me say the following. The common methodology of the stress tests was agreed at European level; it was very rigorous, with adverse macro-economic scenarios. However, the implementation of the tests was carried out under the responsibility of the national supervisory authorities. It was coordinated at European Union level by the CEBS, but there were no European Union competences for that. I want to underline that, until recently, the European Union as such did not have this kind of responsibility. This is going to change next January. We will have the new architecture of financial regulation and supervision in place by then, following Commission proposals and agreement with the Council and in Parliament.
We will have the three European micro-prudential supervisors for banking, securities and insurance, and the European Systemic Risk Board for macro-financial stability and the risks associated with it. And that will provide much stronger tools and infrastructure to carry out the tests next time in a more unified, rigorous and coherent manner. So I want to underline this point. Before the crisis we did not have the instruments that we are creating now.
Then I come to the second issue concerning the way we are now dealing with some sensitive issues like the permanent crisis mechanism. I want to make it clear that it was not my intention to raise the point but, since there was a concrete question, I have to reply.
Unanimously - and I repeat unanimously - the Heads of State or Government decided to ask for a permanent crisis mechanism with the intervention of the private sector. I was one of those who warned the European Council about the risks of raising this issue without proper preparation and communication. But the issue was raised and decided and now we have to deal with it in the most responsible way. That is why I believe some of the comments made here today were really not helpful.
We are still living in very difficult conditions. I think what we need now is action and not more comments. We are dealing with very sensitive global financial markets. Some of the comments sometimes have a self-fulfilling prophecy effect. So it is not helpful to start speculating about countries that may be at risk. What we have to ask those countries is to implement all the measures that are necessary for achieving financial and budgetary stability.
That is why I am not going to speculate about Plan B. We, together with President Van Rompuy, are doing our work, discussing the issues with responsibility with our Member States. Regarding the role of the Commission, I want to be extremely clear once again. The Commission - and this was acknowledged by most of you - has always been putting forward ambitious proposals. We are for ambitious economic governance for Europe.
But in the end, we have to be realistic. Together we cannot go beyond what is established by common agreement with our Member States. When there is an agreement - an agreement that anyhow represents progress compared to the previous situation - it is not helpful to speak about ideal solutions that you very well know will not come into effect.
So the Commission is fulfilling its role, and will fulfil its role, asking for more ambition in terms of common purpose, economic governance, stability of the euro area - and not only of the euro area.
I want to make that point very clearly because I think it was not made during this debate today. Some of you said the problems are in the euro area. I am sorry to say they are not only in the euro area. The euro has not been the problem. I am absolutely convinced that the situation would be much worse if we did not have the euro.
(Applause)
Some of you tend to forget that some countries that are not in the euro area have exactly the same problems, in some cases even worse problems of sovereign debt, and that a country that is not even in the European Union and that is now asking to join the European Union - Iceland - went bankrupt, and they do not have the euro. The reality is that the euro was not the cause of the problem. It is intellectually and politically dishonest to suggest that the problem is with the euro.
(Applause)
What we have to do now is recognise the specificities of the situation in the euro area, to address the problems and ask all the Member States to give a commitment to work collectively: those who are in the euro area and those who are not. I think they have all understood that there is a common interest in a common approach to resolve this crisis. That is what the Commission will do, in a responsible way, pushing of course for the highest level of ambition, but in the end working in good, loyal cooperation with all the institutions, with this Parliament, as we have done, and with the Council and European Council. That is the responsible method that we have to follow.
In a period where markets are extremely nervous, we should keep cool heads and we should keep a strong sense of responsibility, also of course with a strong sense of common European purpose.
(Applause)
President of the European Council. - (FR) Mr President, honourable Members, earlier on we said that the analysis made by the President of the Commission differed from mine, but this is the first time, Mr Schulz, that I have been accused of pretending everything is fine when it is not. It is the very first time in my career.
I can assure you that I do not underestimate the crisis in any way, and that we are experiencing difficult times. Unless some of my comments are taken out of context, I am usually a very prudent man, and I believe that far too many statements, inflammatory or otherwise, are made in the European context - not in Parliament. We must now calm things down, and not keep mentioning the seriousness of the crisis. We already know about that. It is time to take action.
Some of you have said that we should learn lessons. There is a French proverb that says 'our acts follow us'. Honourable Members, when I took office there was the Stability and Growth Pact, which was made a little more flexible a few years ago and was not applied. When I took office, I inherited the Treaty of Lisbon, which provides for certain procedures relating to, among others, sanctions and the decision to be taken when a country is subject to the excessive deficit procedure. The Council makes these decisions, according to the Treaty of Lisbon. When I took office, there was no crisis mechanism, and we had to rectify that.
We are therefore going to strengthen the Stability and Growth Pact and introduce a system of macro-economic supervision for the first time. I can assure you that if we had had that mechanism a few years ago, the problems some countries have experienced would never have surfaced. We would have discovered the property bubbles. We would have discovered the problems of competitiveness in certain countries. So we are going to introduce it now. It is new and innovative. It fully takes into account the lessons learned from the crisis.
As far as the Treaty of Lisbon is concerned, we intend to change it in order to give it a legal basis in some constitutional courts - a legal basis for a permanent crisis mechanism. That is the only reason. I hope we are not going to run the risk of starting another major debate on the institutions, for that, in my opinion, would lead us nowhere in the current climate, and would divert our attention even further away from resolving the crisis.
We had no crisis mechanism before. When we faced the problem of Greece, we had to invent a mechanism, because there was none. When we brought in another measure, the EUR 750 billion rescue package, we had to be creative in our interpretation of the Treaty of Lisbon so as to be able to apply it.
We are therefore learning lessons from the crisis, and I repeat, our acts follow us. We had a stability pact that was weak and had not been applied; we had nothing in the area of macro-economic supervision; and there was no crisis mechanism.
Have Member States assumed their responsibilities? Many of them have. They are implementing reforms that have often gone against the major tides of public opinion. They have taken steps that have often shown great courage, not only in those countries with problems but also in others. We are assuming our responsibilities.
Honourable Members, let us not always target the wrong enemy. I often have the impression that we focus too much on governments and Member States' own parliaments. Let us not get our enemy wrong.
Today, some people are talking not just about Ireland but also about Portugal. Allow me to give you the figures. Portugal's public deficit was 9.3% in 2009; in 2010 it will be 7.3% and in 2011 it will be 4.6%. The interest rate on the Portuguese public debt is 3.6% on average. That is extremely low. Portugal is not experiencing a property crisis or a property bubble. Its financial sector is not too high for the country. Its banks are well capitalised. Let us not target the wrong enemy. Some people are saying that the crisis situation is contagious, but they do not have the economic justification or a rational basis to do so. I insist on this point: let us not target the wrong enemy.
I can assure those who have called for greater cooperation between institutions that the Presidencies are doing all they can to work together. The report issued by the Task Force has been adopted by its members, including the European Commission representative, Commissioner Rehn. We are also working side by side in other areas, such as the permanent crisis mechanism.
I hope we will see the same spirit of cooperation when we draw up the 2011 budget. I regret the fact that we have not managed to reach an agreement.
On the subject of cooperation, however, allow me to make a comment. You are all Members of the European Parliament and belong to particular political groups. I should like to mention that there are sometimes major differences between what I hear in the European Council, from prime ministers and different individuals, and what I hear in this Chamber from the same members of the same political group. I am not making a criticism. One does not have to be in complete agreement with one's political party. During my career, I have often seen conflicts within my party. However, I do everything within my power to achieve consistency and cooperation between the institutions. I would therefore say that we need to cooperate at all political levels in order to achieve a more consistent position than we have at the moment.
I agree with those who say we have a strict policy in place, but that we cannot emerge from the crisis with that alone. They are right, but we must go through that stage first. If we had been more cautious both in terms of the macro-economy and budget planning, we would not be in this situation today. However, we do need a positive policy for growth and employment. Despite all the negative aspects to consider, I am pleased that economic growth in Europe has returned after eleven months of recession. I have said as much on other occasions in Parliament: the crisis of the 1930s, which also started with a financial crisis, was never fully resolved.
We re-established positive growth eleven months after the financial crisis erupted. This year, the average growth figure will stand at around 1.5%. In some countries - not those facing the problems already mentioned - growth will stand at around 2%, and in other countries it will be as high as 3% or 3.5%. On average, employment levels within the EU will rise once again from 2011. Of course, the unemployment rate is too high, but I am very pleased that, compared with six months ago, our growth predictions are much better than anticipated and that growth is more stable than we thought. This is not only growth based on restocking, recovery programmes and exports. It is also growth that is also fed by internal demand.
Finally, I would like to say that despite all the problems we are indeed experiencing in some countries, I am convinced that, once again, we will overcome the crisis we are facing today.
The debate is closed.
Written statements (Rule 149)
The European Council meeting of 28-29 October 2010 took a new step towards subjugating countries and stripping them of their sovereignty. First of all, through pseudo-economic governance, which really means taking control of their economies: forcing Member States to have their budget pre-approved by Brussels officials; supervising all of their economic policies; establishing automatic preventive sanctions, even before the authorised limits for debts and deficits have been exceeded; being able to suspend the guilty Member State's voting rights. All of this is granted as compensation to Germany for perpetuating the financial stabilisation fund. However, that mechanism merely constitutes the right of Member States and the EU Commission to get into debt, or to provide borrowing guarantees on the markets, in favour of Member States in difficulty, because they are victims of market speculation against their national debt. And what is more, because they belong to the euro area. It is beyond belief. Furthermore, the European Council has also decided on a reform of the treaties in order to implement the crisis management mechanism. The simplified revision procedure is going to be used for the first time: that anti-democratic method which makes no provision for parliamentary debate. This is not governance; it is totalitarianism.
Until 2007, the rest of Europe was amazed at the economic development of Ireland, the 'Celtic Tiger', which achieved dream economic data with low corporation taxes and little regulation. But now reality has hit. The Celtic Tiger has shown itself to be a lame duck that the rest of Europe has to lend a helping hand and take by its limp wings. EUR 90 billion from the euro rescue package - that is EUR 300 per Austrian citizen - is now to go to Ireland. This is not only theoretical state guarantees that, after the black sheep Greece, are now going to Ireland and then perhaps to Spain and Portugal, too; it is genuine taxpayers' money. It is also taking the European monetary union a step further towards a transfer union in which euro states which manage their economies well have to keep their purses open to pay for the mismanagement of others. The EU has addressed this issue far too late and it remains to be seen whether the decisions taken by the European Council will actually be followed by action. We must stop wasting billions in taxpayers' money on speculative banks and on states which manage their economies poorly. There must be an end to the transfer union. We need a mechanism that enables bankrupt states to have genuine insolvency and then also removes these states from the euro area. We cannot keep patching up a sickly monetary union. Instead we need a strong, core European monetary union.
Both Greece and Ireland have had to turn to the European Union for assistance. However, there are some distinctions to be drawn between the two cases: The Irish deficit exploded because the country had to stem the problems in the banking sector, which was in crisis due to the repercussions of the global financial crisis, exacerbated by the bursting of the property bubble. This intervention, at a time of structural crisis, meant that the public finances could no longer sustain such a situation. In Greece, on the other hand, the reason for the intervention is the somewhat reckless management of public expenditure, which made a cash infusion from the sale of government bonds necessary. In the light of the reform of economic governance, the following observation needs to be made. We must certainly implement rigorous budgetary policies to monitor and ensure that similar situations do not arise in the future. Anyway, these two cases demonstrate how essential it is to be mindful of all the factors relating to the finances and solidity of a country, and not only structured public debt. Indeed, this can only represent the final figure, but we need to check the elements and the causes behind it and find out how the situation came to be.
The Stability and Growth Pact has thus far included sanctions, but imposing them requires the consent of 2/3 of ministers and there has never been the political will for this. I am sceptical about the anti-crisis mechanism. Council President Rompuy should not amend Article 125 of the Treaty of Lisbon, which states that every country shall be liable for its own obligations. On the other hand, he should consider expanding Article 122, which talks about solidarity - establishing mutual assistance in natural disasters or energy crises. An amendment of this article might negate a fundamental principle of the functioning of the EU, in other words solidarity, and this might lead to a loss of solidarity. If the anti-crisis mechanism operated under Article 122 on the provision of funding to individual states, the Council would decide on the basis of a Commission proposal, and they would only inform the European Parliament. There is a risk of a situation where responsible states will pay for the irresponsibility of particular states.